           Case 5:20-cv-01129-F Document 21 Filed 03/08/21 Page 1 of 13




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF OKLAHOMA

KLX ENERGY SERVICES LLC,

                 Plaintiff,

v.                                              NO. CIV-20-1129-F

MAGNESIUM MACHINE, LLC,

                 Defendant.

                 DEFENDANT’S AMENDED COUNTERCLAIMS

      COMES NOW Defendant Magnesium Machine, LLC (“Defendant” or

“Magnesium Machine”), by and through its attorneys of record, and hereby submits its

Amended Counterclaims in accordance with the Court’s Order dated February 22, 2021

[Doc. 20] as follows:

                   FACTS COMMON TO ALL COUNTERCLAIMS

      1.      Magnesium Machine and KLX entered into the Distributor Appointment

Agreement on or about July 12, 2018 (the “Agreement”).

      2.      Under the terms of the Agreement, KLX committed to a quarterly minimum

order of Adair Plugs. This material term was delineated in the Agreement, Article 2,

Section (b), and further detailed in Exhibit B of the Agreement.

      3.      Under the terms of the Agreement, if KLX failed to order the quarterly

minimum within 15 days of the end of each quarter, Magnesium Machine would send

written notice, allowing time for KLX to submit an order to reach the minimum quantity.

This material term was delineated in the Agreement, Article 2, Section (b), and further

detailed in Exhibit B of the Agreement.
            Case 5:20-cv-01129-F Document 21 Filed 03/08/21 Page 2 of 13




       4.       Under the terms of the Agreement, if KLX still failed to order the quarterly

minimum, the Agreement became non-exclusive. This material term was delineated in the

Agreement, Article 2, Section (b), and further detailed in Exhibit B of the Agreement.

       5.       In the second quarter of 2020, KLX failed to place orders for the required

quarterly minimum.

       6.       On or about July 15, 2020, Magnesium Machine sent written notice to KLX

requesting it submit an order in compliance with the minimum order requirement (the

“Notice”).      In its Notice, Magnesium Machine specifically reminded KLX that not

complying with the quarterly minimum order would remove the exclusivity obligation

from the agreement and informed KLX the Notice was a notice of non-exclusivity.

       7.       Even after receiving the Notice, which explicitly informed KLX of the steps

it needed to take to remain the exclusive distributor of the Adair Plug, KLX did not submit

an additional order to meet its minimum obligation under the Agreement.

       8.       Additionally, and of importance, KLX has failed to pay for the Adair Plugs

it did order.

       9.       To date, KLX owes Magnesium Machine $416,900.00 (USD) for the Adair

Plugs it purchased but has not paid for, in addition to interest and late fees.

       10.      Magnesium Machine designed and created the Adair Plug. All modifications

or improvements to the Adair Plug were considered, tested, decided upon, and

implemented by Magnesium Machine.




                                               2
           Case 5:20-cv-01129-F Document 21 Filed 03/08/21 Page 3 of 13




        11.    In the Agreement, KLX recognized and agreed it had the right to use

Magnesium Machine’s trademarks during the term of the Agreement.

        12.    In the Agreement, KLX recognized and agreed it did not have any right or

license to Magnesium Machine’s present or future patents.

        13.    KLX never contributed to the modification or improvement of the Adair

Plug.

        14.    While KLX may have provided feedback to Magnesium Machine, any and

all modifications or improvements to the Adair Plug were considered, tested, decided upon,

and implemented by Magnesium Machine and, thus, Magnesium Machine has the

exclusive rights to the Adair Plug.

        15.    KLX has falsely advised customers it contributed to the modifications or

improvements of the Adair Plug. This misinformation has caused confusion in the niche

market and negatively impacting Magnesium Machine.

        16.    KLX has further knowingly provided inaccurate information about the Adair

Plug with the intent to injure Magnesium Machine within and across the industry.

                               COUNTERCLAIM NO. 1
        (Breach of Contract – Non Compliance with Quarterly Minimum Order)

        17.    Magnesium Machine reasserts the facts and allegations of paragraphs 1-16,

as if fully set forth herein.

        18.    KLX and Magnesium Machine entered into the Agreement effective on or

about July 12, 2018.



                                            3
           Case 5:20-cv-01129-F Document 21 Filed 03/08/21 Page 4 of 13




       19.     Under the terms of the Agreement, KLX committed to a quarterly minimum

order of Adair Plugs.

       20.     Under the terms of the Agreement, KLX was to submit the following

minimum orders but did not comply with the requirement:

 Time frame                                            Contractual minimum order
 Within 10 days of execution of the Agreement                   1,000 units

 Between July 1, 2018 and September 30, 2018                      1,500 units

 Between October 1, 2018 and December 31, 2018                    1,500 units

 Each quarter beginning January 1, 2019                           2,500 units


       21.     However, KLX only ordered 912 Adair Plugs in the second quarter of 2020.

       22.     On or about July 15, 2020, Magnesium Machine sent written Notice to KLX

requesting it submit an order in compliance with the minimum order requirement.

       23.     Even after receiving the Notice, KLX chose not to submit an order totaling

the minimum units required under the Agreement.

       24.     KLX breached the material terms of the Agreement when it failed to submit

the required quarterly minimum order.

       25.     Magnesium Machine was damaged in excess of $75,000.00, in addition to

interest, late fees, and attorneys’ fees and costs.

                               COUNTERCLAIM NO. 2
                  (Breach of Contract – KLX has not paid for the units)

       26.     Magnesium Machine reasserts the facts and allegations of paragraphs 1-25,

as if fully set forth herein.
                                               4
             Case 5:20-cv-01129-F Document 21 Filed 03/08/21 Page 5 of 13




       27.      Under the terms of the Agreement, KLX agreed to pay Magnesium Machine

$1,590.00 per unit.

       28.      The initial order required 50% down within 20 days of the initial order, with

the balance of the purchase price due upon receipt of the Products and Invoice.

       29.      The payments for any subsequent orders were due upon receipt of the

Products and Invoice.

       30.      Under the terms of the Agreement, Magnesium Machine would adjust the

cost of the Product for changes in the price of magnesium and inflation.

       31.      KLX placed the following orders but has not paid for the units as follows:

 Invoice Date                        Invoice Amount         Cumulative Amount Owed
 August 28, 2020                        $77.000.00                  $77.000.00
 September 4, 2020                      $19,200.00                  $96,400.00
 September 25, 2020                    $154,400.00                 $250,800.00
 October 1, 2020                       $154,400.00                 $405,200.00
 October 26, 2020                       $11,700.00                 $416,900.00

       32.      To date, KLX owes Magnesium Machine $416,900.00 for Products

Magnesium Machine provided to KLX, exclusive of interest, late fees, and attorneys’ fees

and costs.

                                COUNTERCLAIM NO. 3
                  (Declaratory Judgment – Agreement is Non-Exclusive)

       33.      Magnesium Machine reasserts the facts and allegations of paragraphs 1-32,

as if fully set forth herein.

       34.      Under the terms of the Agreement, if KLX failed to order the quarterly

minimum, the Agreement became non-exclusive.

                                              5
           Case 5:20-cv-01129-F Document 21 Filed 03/08/21 Page 6 of 13




       35.     Magnesium Machine provided written Notice to KLX that it had not

complied with the required quarterly minimum order but KLX chose not to submit an order,

solidifying its noncompliance with the Agreement.

       36.     Upon KLX’s failure to comply with the quarterly minimum order

requirement, the Agreement became non-exclusive and Magnesium Machine could market

and sell the Adair Plug to other distributors.

       37.     Magnesium Machine requests this Court review the Agreement, the acts of

the parties, and declare the Agreement became non-exclusive upon KLX’s failure to cure

its breach of a material term by not complying with the quarterly minimum order, even

after receiving written Notice from Magnesium Machine.

                            COUNTERCLAIM NO. 4
     (Declaratory Judgment – the Adair Plug “belongs to” Magnesium Machine)

       38.      Magnesium Machine reasserts the facts and allegations of paragraphs 1-37,

as if fully set forth herein.

       39.     Magnesium Machine designed and created the Adair Plug. All modifications

or improvements to the Adair Plug were considered, tested, decided upon, and

implemented by Magnesium Machine.

       40.     In the Agreement, KLX recognized and agreed it had the right to use

Magnesium Machine’s trademarks during the terms of the Agreement.

       41.     In the Agreement, KLX recognized and agreed it did not have any right or

license to Magnesium Machine’s present or future patents.



                                                 6
           Case 5:20-cv-01129-F Document 21 Filed 03/08/21 Page 7 of 13




       42.     Magnesium Machine respectfully requests this Court to review the

Agreement, the acts of the parties, and declare the Adair Plug, all modifications and all

improvements “belong to” Magnesium Machine.


                                COUNTERCLAIM NO. 5
                          (Deceptive Trade Practices – Statutory)

       43.     Magnesium Machine reasserts the facts and allegations of paragraphs 1-42,

as if fully set forth herein.

       44.     KLX has taken part in deceptive trade practices. 78 O.S. § 53.

       45.     In recent months, Magnesium Machine had discussed selling Adair Plugs to

Seneca Resources (“Seneca”).

       46.     In the months before KLX filed the current lawsuit against Magnesium

Machine, KLX sold Adair Plugs to Seneca.

       47.     In recent months, during a meeting between Magnesium Machine and

Seneca, a representative from Seneca informed Magnesium Machine that KLX was

providing the Adair Plug, designed and owned by Magnesium Machine, to Seneca and was

believed by Seneca to be designed by KLX.

       48.     In recent months, on a conference call between Seneca and Magnesium

Machine, Seneca communicated with Magnesium Machine that Seneca liked the Adair

Plug that KLX designed and only wanted to run the “KLX” plug. Seneca stated it had

spent two years evaluating plugs and had committed to the “KLX” plug design.




                                             7
            Case 5:20-cv-01129-F Document 21 Filed 03/08/21 Page 8 of 13




       49.     The plug design that Seneca stated was from KLX is the Magnesium

Machine Adair Plug, designed and owned by Magnesium Machine.

       50.     Based on the misinformation from KLX, that the Adair Plug was designed

by KLX, Seneca does not believe Magnesium Machine is the designer and owner of the

Adair Plug.

       51.     Magnesium Machine has not been able to restart any conversation with

Seneca in order to develop a business relationship in selling the Adair Plug.

       52.     KLX claims the Adair Plug as their own product as noted by the meeting

conversations with Seneca and as shown on the KLX website – http://klxenergy-

dev.azurewebsites.net.

       53.     KLX has knowingly made false representations about the designer, creator,

manufacturer, and source for the Adair Plug, any modifications, and any improvements.

       54.     KLX has knowingly made false representations about its contributions to any

modification or improvement of the Adair Plug.

       55.     KLX has made false or misleading statements about its role in the design,

creation, modification, and/or improvement of the Adair Plug.

       56.     KLX’s actions were meant to harm, or were reasonably expected to harm,

Magnesium Machine.

       57.     KLX’s actions were meant to injure Magnesium Machine’s reputation and

negatively affect its market share and profit, as well as relationships within and across the

industry.


                                             8
           Case 5:20-cv-01129-F Document 21 Filed 03/08/21 Page 9 of 13




       58.     KLX’s actions were willful, with full knowledge that its actions would result

in injuring Magnesium Machine’s business relationships, reputation, and/or sales.

       59.     As a result of KLX’s deceptive trade practices, Magnesium Machine has

incurred actual damages in excess of $75,000.00, in addition to attorneys’ fees and costs.

                                COUNTERCLAIM NO. 6
                       (Deceptive Trade Practices – Common Law)

       60.     Magnesium Machine reasserts the facts and allegations of paragraphs 1-59,

as if fully set forth herein.

       61.     KLX has made false assertions to Seneca that any modifications or

improvements of the Adair Plugs belong to it and as represented the same to the public on

the KLX website http://klxenergy-dev.azurewebsites.net.

       62.     KLX’s assertions to Seneca and to the public on the KLX website were

willful, a calculated effort to injure Magnesium Machine.

       63.     KLX’s actions have the clear intent of negatively impacting Magnesium

Machine, its reputation, business relationships, and sales.

       64.     KLX’s actions are not typical or standard competition; KLX is offering false

information intended to harm Magnesium Machine.

       65.     As a result of KLX’s deceptive trade practices, Magnesium Machine has

incurred actual damages in excess of $75,000.00, in addition to attorneys’ fees and costs.




                                             9
            Case 5:20-cv-01129-F Document 21 Filed 03/08/21 Page 10 of 13




                                  COUNTERCLAIM NO. 7
                                (Request for Injunctive Relief)

          66.   Magnesium Machine reasserts the facts and allegations of paragraphs 1-65,

as if fully set forth herein.

          67.   The creation, design, modifications, and improvements of the Adair Plug

belong to Magnesium Machine.

          68.   Upon information and belief, Magnesium Machine believes KLX may have

Adair Plugs in its possession, which it intends to market and sell as its own product.

          69.   Magnesium Machine respectfully requests this Court order an injunction

prohibiting KLX from distributing the Adair Plug as the “KLX plug” or “KLX Adair Plug.”

                                      JURY DEMAND

          70.   Magnesium Machine hereby demands a jury trial for its Counterclaims pled

herein.

                                   PRAYER FOR RELIEF

          Based on the foregoing, Defendant/Counter-Plaintiff Magnesium Machine, LLC

respectfully requests that judgment be entered in its favor and against Plaintiff/Counter-

Defendant KLX Energy Services, LLC, in addition to the following relief:

          A.    Preliminary Injunction and Permanent Injunction enjoining and prohibiting

KLX from (i) distributing the Adair Plug as the “KLX plug” or “KLX Adair Plug” and (ii)

making representations that it designed, created, manufactured, and sourced the Adair

Plug;



                                              10
            Case 5:20-cv-01129-F Document 21 Filed 03/08/21 Page 11 of 13




       B.      Award contractual damages in excess of $416,900.00 as a direct result of

KLX’s breaches of contract;

       C.      Declare the Agreement became non-exclusive upon KLX’s failure to cure its

breach of a material term by not complying with the quarterly minimum order, even after

receiving written Notice from Magnesium Machine;

       D.      Declare the Adair Plug, all modifications and all improvements “belong to”

Magnesium Machine;

       E.      Award actual, incidental and consequential damages, lost profits, unjust

enrichment and reasonable royalties in excess of $75,000.00 as a result of KLX’s deceptive

trade practices;

       F.      Award Magnesium Machine its reasonable attorneys’ fees and costs related

to its statutory and common law claims against KLX;

       G.      Award pre-judgment and post-judgment interest and costs of suit incurred

herein; and

       H.      Any other and further relief the Court may deem just and proper.




                                            11
Case 5:20-cv-01129-F Document 21 Filed 03/08/21 Page 12 of 13




                              Respectfully submitted,


                              HALL, ESTILL, HARDWICK, GABLE,
                              GOLDEN & NELSON, P.C.

                              /s/ Daniel V. Carsey
                              Daniel V. Carsey, OBA No. 21490
                              Jacqueline M. McCormick, OBA No. 31640

                              100 North Broadway, Suite 2900
                              Oklahoma City, OK 73102-8865
                              Telephone: (405) 553-2313
                              Facsimile: (405) 553-2855
                              dcarsey@hallestill.com
                              jmccormick@hallestill.com

                              ATTORNEYS FOR
                              DEFENDANT/COUNTER-PLAINTIFF,
                              MAGNESIUM MACHINE, LLC




                             12
         Case 5:20-cv-01129-F Document 21 Filed 03/08/21 Page 13 of 13




                           CERTIFICATE OF SERVICE

       I hereby certify that on March 8, 2021, I electronically transmitted the attached
document to the Clerk of Court using the ECF System for filing and transmittal of Notice
of Electronic Filing to the following ECF registrants:

      Reagan E. Bradford
      Ryan K. Wilson
      Bradford & Wilson PLLC
      431 W. Main Street, Suite D
      Oklahoma City, OK 73102
      reagan@bradwil.com
      ryan@bradwil.com

      -and-

      David P. Whittlesey
      Texas Bar No. 00791920
      *pro hac vice forthcoming
      Shearman & Sterling LLP
      111 Congress Ave., Ste. 1700
      Austin, TX 78701
      david.whittlesey@shearman.com

      Attorneys for Plaintiff, KLX Energy
      Services LLC

                                                 /s/ Daniel V. Carsey




                                            13
